DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being substantial duplicate of claim 3. 
Claims 12 and 13 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 4. 
Claims 14-16 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 5. 
Claims 17-20 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 6. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lingen (5,992,565).
Claim 1: Lingen discloses a scaffold transport system comprising a rail system having at least one horizontally running rail section (Fig. 9; Col. 3, lines 47-52), and at least one carriage module (Fig. 9; 13), which is designed to move along the rail system, wherein the at least one carriage module has a coupling section (Fig. 4; 44, 45, 46; Col. 5, lines 11-13) via which the at least one carriage module is captively and movably coupled to the rail system (Fig. 4; 44, 49, 50; Col. 5, lines 14-18), and a carrier section (Fig. 9; Fig. 5A) by means of which the carriage module carries objects during movement, 
wherein the rail system has at least one vertically running rail section (Fig. 9; 11), which is coupled to the at least one horizontally running rail section (Fig. 9; 10), wherein the vertically running rail section and the horizontally running rail section remain static to each other during operation (Col. 2, lines 49-50),
wherein the vertically running rail section and the horizontally running rail section are configured such that the carriage module can be moved along both rail sections (Col. 4, lines 49-53; Claim 24), and 
wherein the carriage module has a drive (Col. 2, lines 57-60; Col. 5, lines 37-40) that ensures that the carriage module travels along the corresponding rail section automatically.  
Claims 3 and 11: Lingen discloses the scaffold transport system, according to claim 1, characterized in that the rail system has at least one two-dimensionally closed rail system area (Fig. 9), and wherein several rail system areas are provided connected to each other (Fig. 9).  
Claims 4, 12 and 13: Lingen discloses the scaffold transport system, according to claim 1, characterized in that the rail system comprises several modular rail elements, which can be fastened to a scaffold via fastening means (Col. 3, lines 59-67, Col. 4, lines 1-6), and/or the scaffold transport system comprises a scaffold which has scaffold elements wherein the rail system is formed by the scaffold elements in each of which rail sections are integrated (Fig. 9; Col. 1, lines 52-61).  
Claims 5 and 14-16: Lingen discloses the scaffold transport system, according to claim 1, characterized in that the carrier section has a modular formation such that different load-bearing units can be coupled to the carrier section (Col. 3, lines 59-67, Col. 4, lines 1-6).  
Claims 6 and 17-20: Lingen discloses the scaffold transport system, according to claim 1, characterized in that the coupling section has at least one gripper unit, by means of which the carriage module is captively coupled to the rail system (Fig. 4; 44, 49, 50; Col. 5, lines 14-18), and/or at least one sliding unit, by means of which the carriage module slides along the rail system (Col. 2, lines 19-23).  
Claim 7: Lingen discloses the scaffold transport system, according to claim 1, characterized in that several carriage modules are provided (Fig. 9; 13).  
Claim 8: Lingen discloses the scaffold transport system, according to claim 1, characterized in that a system controller is provided, which is designed to control the movement of the at least one carriage module along the rail system (Col. 2, lines 32-48).  
Claim 9: Lingen discloses a method for controlling a scaffold transport system, according to claim 1, with the following steps (Col. 2, lines 32-48; Col. 3, lines 48-58):
 - loading the carriage module in a loading position, 
- moving the carriage module along the rail system, and 
- unloading the carriage module in an unloading position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lingen (5,992,565) in view of King (7,381,022).
Claim 21: Lingen discloses a scaffold transport system comprising a rail system having at least one horizontally running rail section (Fig. 9; Col. 3, lines 47-52), and at least one carriage module (Fig. 9; 13), which is designed to move along the rail system, wherein the at least one carriage module has a coupling section (Fig. 4; 44, 45, 46; Col. 5, lines 11-13) via which the at least one carriage module is captively and movably coupled to the rail system (Fig. 4; 44, 49, 50; Col. 5, lines 14-18), and a carrier section (Fig. 9; Fig. 5A) by means of which the carriage module carries objects during movement, but fails to specifically disclose a system controller configured to access sensor values to actuate movement.
However, King discloses a system controller which is able to control the movement of the at least one carriage module along the rail system, the carriage module being designed as a robot whose movement process is controlled by the system controller (Fig.16, 155), and wherein the system controller is configured to access sensor values in order to actuate a movement (Col. 7, lines 5-9; Col. 12, lines 22-26) of the at least one carriage module along the rail system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system controller of Lingen to be configured to access sensor values in order to actuate movement, as taught by King, in order to create a more autonomous system controller.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635